Name: Commission Regulation (EEC) No 1292/81 of 12 May 1981 laying down quality standards for leeks, aubergines and courgettes
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31981R1292Commission Regulation (EEC) No 1292/81 of 12 May 1981 laying down quality standards for leeks, aubergines and courgettes Official Journal L 129 , 15/05/1981 P. 0038 - 0047 Finnish special edition: Chapter 3 Volume 13 P. 0067 Spanish special edition: Chapter 03 Volume 21 P. 0199 Swedish special edition: Chapter 3 Volume 13 P. 0067 Portuguese special edition Chapter 03 Volume 21 P. 0199 COMMISSION REGULATION (EEC) No 1292/81 of 12 May 1981 laying down quality standards for leeks, aubergines and courgettes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 2 (2) thereof, Whereas Regulation (EEC) No 1208/79 (3) and Regulation (EEC) No 1315/80 (4) added respectively leeks, and aubergines and courgettes to Annex I to Regulation (EEC) No 1035/72 listing the products for delivery fresh to the consumer which are covered by quality standards; Whereas it is therefore necessary to lay down such quantity standards for those products; Whereas the standards are to apply at all stages of marketing ; whereas transportation over a long distance, storage for a certain length of time or the various handling operations to which the products are subject may bring about deterioration because of the biological development of the products or their tendency to perish ; whereas, therefore, account should be taken of such deterioration when applying the standards at the stages of marketing following dispatch; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The quality standards for leeks (subheading ex 07.01 IJ of the Common Customs Tariff) and aubergines and courgettes (subheading ex 07.01 T of the Common Customs Tariff are set out respectively in Annexes I, II and III to this Regulation. 2. Those standards shall apply at all stages of marketing, under the conditions laid down in Regulation (EEC) No 1035/72. However, at the stages following dispatch, the product may show, in relation to the standards prescribed, - a slight of freshness and turgescence, and/or - slight deterioration due to their development and their tendency to perish. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from: - 1 August 1981 for leeks, - 1 July 1981 for aubergines and courgettes. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 May 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20.5.1972, p. 1. (2) OJ No L 118, 30.4.1981, p. 1. (3) OJ No L 153, 21.6.1979, p. 1. (4) OJ No L 134, 31.5.1980, p. 20. ANNEX I QUALITY STANDARDS FOR LEEKS I. DEFINITION OF PRODUCE This standard applies to leeks of the varieties (cultivars) grown from Allium porrum L., to be supplied fresh to the consumer, leeks for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of leeks after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the leeks must be: - whole (this requirement does not apply, however, to roots and ends of leaves, which may be cut), - fresh in appearance, with wilted or withered leaves removed, - not running to seed (subject to the special provisions for Class III), - sound : produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of visible foreign matter ; however, the roots may have soil adhering to them, - free of abnormal external moisture, i.e., adequately "dried" if they have been washed, - free of foreign smell and/or taste. When leaves are out, they must be neatly cut. The development and condition of the leeks must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Leeks are classified into three classes defined below: (i) Class I Leeks in this class must be of good quality. However, they may have slight superficial defects, provided that these do not impair the general appearance, quality, keeping qualities or presentation of the produce. The white part of the leek must represent at least one-third of the total length or half the sheathed part. (ii) Class II This class comprises leeks which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above. The white part of the leek must represent at least one-quarter of the total length or one-third of the sheathed part. (iii) Class III (1) This class comprises leeks which do not qualify for inclusion in the higher classes but satisfy the requirements for Class II. However, they may show: - a flowering stem, if this does not detract from the edibility of the product, - colouring faults and slight bruising, - traces of rust, - slight traces of soil. (1) Additional class as provided for in Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or some of its requirements shall be subject to a decision to be taken under Article 4 (1) of the same Regulation. III. PROVISIONS CONCERNING SIZING (i) Sizing is determined by the diameter measured at right angles to the axis above the swelling of the neck. The minimum diameter is fixed at 10 mm. (ii) For Class I, the diameter of the largest leek in the same bundle or package must not be more than twice the diameter of the smallest. IV. PROVISIONS CONCERNING TOLERANCES The following tolerances in respect of quality and size are allowed for produce not satisfying the requirements of the class indicated in each package. A. Quality tolerances (i) Class I 10 % by number or weight of leeks not satisfying the requirements for the class, but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (ii) Class II 10 % by number or weight of leeks satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. (iii) Class III 15 % by number or weight of leeks satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising or any other deterioration rendering it unfit for consumption. B. Size tolerances For all classes, 10 % by number or weight of leeks not conforming to the minimum diameter requirement or, in the case of leeks in Class I, the uniformity requirement. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package, or each bundle in the same package, must be uniform and contain only leeks of the same origin, quality and size (where, for this criterion, uniformity is prescribed), and appreciably the same development and colouring. In the case of Class III, it is enough that the origin is uniform. The visible part of the contents of each package or bundle must be representative of the entire contents. B. Presentation The leeks may be presented as follows: - in an orderly arrangement in the package, - or in bundles, whether or not in a package. C. Packaging The leeks must be packed in such a way as to protect the produce properly. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The packages must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package, or each bundle delivered in bulk, must bear the following particulars legibly and indelibly marked and visible from the outside. A. Identification >PIC FILE= "T0035457"> B. Nature of produce - "Leeks", if the contents are not visible from the outside. C. Origin of produce - country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - class, - number of bundles (for leeks packed in bundles and boxed). E. Official control mark (optional) Where the leeks are put up in package, these particulars are to be grouped on the same side. ANNEX II QUALITY STANDARD FOR AUBERGINES I. DEFINITION OF PRODUCE This standard applies to aubergines, fruit of the varieties (cultivars) grown from Solanum melongena L. var. esculentum, insanum and ovigerum, to be supplied fresh to the consumer, aubergines for industrial processing being excluded. According to their shape, a distinction is made between: - elongated aubergines, - globus aubergines. II. PROVISIONS CONCERNING QUALITY The purpose of the standard is to define the quality requirements of aubergines after preparation and packaging. A. Minimum requirements In all classes, subject to the special provisions for each class and the tolerances allowed, the aubergines must be: - whole, - fresh in appearance, - firm, - sound ; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - clean, practically free of any visible foreign matter, - provided with calyx and peduncle which may be slightly damaged, - sufficiently developed, without their flesh being fibrous or woody and without over development of seeds (subject to the special provisions for Class III), - free of abnormal external moisture, - free of any foreign smell and/or taste. The development and condition of the aubergines must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Aubergines are classified into three classes defined below: (i) Class I Aubergines in this class must be of good quality and must possess the characteristics of the variety. They must also be practically free from sunburn. They may, however, show the following slight defects provided that these do not impair the general appearance, quality, conservation or presentation of the produce: - slight defect of shape, - slight discolouration at the base, - slight bruising and/or slight healed cracks provided that they do not cover more than 3 cm2. (ii) Class II This class comprises aubergines which do not qualify for inclusion in Class I, but satisfy the minimum requirements specified above. Provided they retain their essential characteristics of quality and presentation, they may show the following defects: - defects of shape, - defects of colouring, - slight sun-scorched provided it does not cover more than 4 cm2, - slight dry superficial defects provided that they do not cover more than 4 cm2. (iii) Class III (1) This class comprises aubergines which do not qualify for inclusion in the higher classes but satisfy the requirements for Class II. However, they may: - be slightly fibrous, - show considerable seed development, - show sun-scorched provided it does not cover more than 6 cm2, - show healed superficial defects provided that they do not cover more than 6 cm2. III. PROVISIONS CONCERNING SIZING The sizing of aubergines is determined: - either by the maximum diameter of the equatorial section on the longitudinal axis, - or by weight. A. For sizing by diameter, the minimum diameter is fixed at 40 mm for elongated aubergines and 70 mm for globus aubergines. The difference between the smallest and largest aubergines in the same package must not exceed: - 20 mm for elongated aubergines, - 25 mm for globus aubergines. B. For sizing by weight, the minimum weight is fixed at 100 grams. The following scale must be complied with: - 100 to 300 grams with a maximum difference of 75 grams between the smallest and largest aubergines in the same package, - 300 to 500 grams with a maximum difference of 100 grams between the smallest and largest aubergines in the same package, - above 500 grams with a maximum difference of 250 grams between the smallest and largest aubergines in the same package. Compliance with the sizing scale is compulsory for Class I. In addition, elongated aubergines must have a minimum length, excluding peduncle, of 80 mm. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I 10 % by number or weight of aubergines not satisfying the requirements for the class, but meeting those for Class II or, exceptionally, coming within the tolerances for that class. (ii) Class II 10 % by number or weight of aubergines satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising, unhealed cracks or any other deterioration rendering it unfit for consumption. (iii) Class III 15 % by number or weight of aubergines satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising, unhealed cracks or any other deterioration rendering it unfit for consumption. (1) Additional class as provided for in Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or some of its requirements shall be subject to a decision to be taken under Article 4 (1) of the same Regulation. B. Size tolerances (i) Class I 10 % by number or weight of aubergines conforming to the size immediately below or above that specified on the package. (ii) Classes II and III 10 % by number or weight of aubergines not conforming to the minimum size. In any case, the tolerance is not applicable to aubergines the diameter of which is more than 5 mm below the minimum diameter or, in the case of sizing weight, to aubergines weighing less than 90 grams. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package should be uniform and contain only aubergines of the same origin, commercial type, quality and size (where sizing is compulsory) and appreciably the same degree of development and colouring. In the case of Class III, it is enough that the origin and commercial type are uniform. Elongated aubergines packed in the same package must be sufficiently uniform as regards length. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The aubergines must be packed in such a way as to ensure proper protection of the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, and particularly of paper or stamps, bearing trade specifications is allowed, provided that the printing or labelling has been done with a non-toxic ink or glue. The packages must be free from all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification >PIC FILE= "T0035458"> B. Nature of produce - "aubergines", if the contents are not visible from the outside, - name of variety (optional). C. Origin of produce - country of origin and, optionally, district where grown or national, regional or local place name. D. Commercial specifications - class, - size (where applicable) expressed: - either by maximum and minimum diameters, when sizing is by diameter, - or by maximum and minimum weights, when sizing is by weight. E. Official control mark (optional) ANNEX III QUALITY STANDARD FOR COURGETTES I. DEFINITION OF PRODUCE This standard applies to courgettes, harvested young and tender, before their seeds have become firm, of varieties (cultivars) grown from Cucurbita pepo L. (1), to be supplied fresh to the consumer, courgettes for industrial processing being excluded. II. PROVISIONS CONCERNING QUALITY The purpose of this standard is to define the quality requirements for courgettes after preparation and packaging. A. Minimum requirements: In all classes, subject to the special provisions for each class and the tolerances allowed, the courgettes must be: - intact, including a stalk which may be slightly damaged, - of fresh appearance, - firm, - sound ; produce affected by rotting or deterioration such as to make it unfit for consumption is excluded, - free from damage caused by insects or other parasites, - free of cavities, - free of splits, - clean, practically free of any visible foreign matter, - sufficiently developed without over-development of seeds (subject to the special provisions for Class III), - free of abnormal external moisture, - free of any foreign smell and/or taste. The development and condition of the courgettes must be such as to enable them: - to withstand transport and handling, and - to arrive in satisfactory condition at the place of destination. B. Classification Courgettes are classified into three classes defined below: (i) Class I Courgettes in this class must be of good quality and must possess the characteristics of the variety. They may, however, show the following defects provided that these do not impair the appearance, quality, conservation and presentation of the produce: - slight defects of shape, - slight defects of colouring, - slight healed cracks of the skin. The courgettes must include a stalk of a maximum length of 3 cm. (ii) Class II This class comprises courgettes which do not qualify for inclusion in Class I but satisfy the minimum requirements specified above. Provided that they retain their essential characteristics of quality and presentation, they may show the following defects: - defects of shape, - defects of colouring, - slight sun-scorched, - healed cracks of the skin, provided that these do not impair conservation. (1) Courgettes having markedly developed seeds, called "marrows" in the United Kingdom and in Ireland, are not covered by this standard. (iii) Class III (1) This class comprises courgettes which do not qualify for inclusion in the higher classes but satisfy the requirements for Class II. However, they may show: - a development of seeds, - slight traces of soil. III. PROVISIONS CONCERNING SIZING The sizing of courgettes is determined: - either by length, - or by weight. (a) For sizing by length, this is measured between the junction of the stalk and the end of the fruit, according to the following scale: - 7 cm to 14 cm inclusive, - 14 cm (exclusive) to 21 cm (inclusive), - 21 cm (exclusive) to 30 cm. (b) For sizing by weight, the following scale must be respected: - 50 g to 100 g (inclusive), - 100 g (exclusive) to 225 g (inclusive), - 225 g (exclusive) to 450 g. Compliance with the size scale is not compulsory for Class III. IV. PROVISIONS CONCERNING TOLERANCES Tolerances in respect of quality and size are allowed in each package for produce not satisfying the requirements of the class indicated. A. Quality tolerances (i) Class I 10 % by number or weight of courgettes not satisfying the requirements of the class but meeting the requirements for Class II, or, exceptionally, coming within the tolerances for that class. (ii) Class II 10 % by number or weight of courgettes satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising, unhealed cracks or any other deterioration rendering it unfit for consumption. (iii) Class III 15 % by number of weight of courgettes satisfying neither the requirements for the class nor the minimum requirements, with the exception of produce affected by rotting, marked bruising unhealed cracks or any other deterioration rendering it unfit for consumption. B. Size tolerances (i) Classes I and II 10 % by number or weight of courgettes conforming to the size immediately below or above that specified on the package. However, this tolerance is applicable only to produce which differs by not more than 10 % from the size or weight limits specified. (ii) Class III 10 % by number or weight of courgettes which differ by not more than 10 % from the size and weight limits specified. (1) Additional class as provided for in Article 2 (1) of Regulation (EEC) No 1035/72. The application of this quality class or some of its requirements shall be subject to a decision to be taken under Article 4 (1) of the same Regulation. V. PROVISIONS CONCERNING PRESENTATION A. Uniformity The contents of each package must be uniform and contain only courgettes of the same origin, quality and size (where sizing is compulsory) and appreciably the same degree of development and colouring. In the case of Class III, it is enough that the origin is uniform. The visible part of the contents of each package must be representative of the entire contents. B. Packaging The courgettes must be packed in such a way as to ensure proper protection of the produce. The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials and particularly of paper or stamps bearing trade specifications is allowed provided that the printing or labelling has been done with a non-toxic ink or glue. The package must be free of all foreign matter. VI. PROVISIONS CONCERNING MARKING Each package must bear the following particulars in letters grouped on the same side, legibly and indelibly marked and visible from the outside: A. Identification >PIC FILE= "T0035459"> B. Nature of produce - "courgettes" if the contents are not visible from the outside. C. Origin of produce Country of origin and, optionally, district where grown, or national, regional or local place name. D. Commercial specifications - class, - size (where applicable) expressed: - either by maximum and minimum measurements, where sizing is by length - or by maximum and minimum weights, when sizing is by weight. E. Official control mark (optional).